DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 01 Jul 2022 for application number 16/737,756. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-20 presented for examination.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al. [hereinafter as Benjamin] (US 2014/0379665 A1) further in view of Eckelman et al. [hereinafter as Eckelman] (US 2008/0072133 A1) further in view of Dimassimo et al. [hereinafter as Dimassimo] (US 2014/0074845 A1).
In reference to claim 1, Benjamin teaches an information handling system operating a data integration protection assistance system comprising:
a processor linking, within a data naming lineage map, a first data set field name and a second data set field name identified within code instructions for a first data integration process for accessing a data set field value identified by the first data field name at a source storage location [Fig. 6, para 0161 discloses a plurality of data fields; para 0112 discloses a lineage map and sources and database for data; Fig. 6, para 0161 discloses an interface to perform a business element search; paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, e.g. evaluate data linked to a certain social security number], and for transferring the data set field value to a destination storage location identified by the second data field name [Fig. 6, para 0161 discloses a plurality of data fields; para 0071 discloses the transferring and receiving of data to certain locations];
the processor receiving a first user instruction to label data sets that are migrated during execution of the first data integration process having the first data set field name incorporating a search term with a sensitive private individual data label [Fig. 6, para 0161 discloses performing a search for a business element; para 0020 disclose a social security number, e.g. sensitive private individual data label; related data is migrated the interface upon search];
the processor determining that the second data set field name linked to the first data set field name via the data naming lineage map does not incorporate the search term [Fig. 6, para 0161 discloses a user interface in which a business element may be searched in order to view data lineages; the data fields do not include, for example, social security number, rather, data that is linked to the social security number];
the processor labeling the data naming lineage map linkage between the first data set field name and the second data set field name and each associated data set identified within the data naming lineage map with the sensitive private individual data label [paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, e.g. evaluate data linked to a certain social security number]; and
a graphical user interface displaying the first data set field name and the second data set field name and each associated data set within the data naming lineage map labeled as private individual data to track migration of the associated data sets containing sensitive personal information after renaming of the data set field values during the first integration process [paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, e.g. evaluate data linked to a certain social security number; Fig. 6, para 0161 discloses a user interface in which a business element may be searched in order to view data lineages].
Although Benjamin discloses naming of data [paras 0083-0085, 0091, 0112, 0125-0126, as examples], Benjamin does not explicitly teach renaming. 
Eckelman teaches renaming [para 0027 discloses renaming form fields].
It would have been obvious to one of ordinary skill in art, having the teachings of Benjamin and Eckelman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Benjamin to include the functionality as taught by Eckelman in order to obtain a data system in which data fields are renamed. 
One of ordinary skill in the art wanted to be motivated to obtain a data system in which data fields are renamed to ensure that each form field and each reference to that form field is unique across an entire bundle [Eckelman, para 0027].
However, while Benjamin teaches the integration of data, i.e. data integration, where the first data integration process is modeled via a series of process-representing visual elements to form an end to end business integration process and deployed as an executable business integration and also the naming and transferring of data [Fig. 6, para 0161 discloses a plurality of data fields; these are visual in nature, i.e. visual elements; para 0112 discloses a lineage map and sources and database for data; Fig. 6, para 0161 discloses an interface to perform a business element search; paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, i.e. evaluate data linked to a certain social security number; para 0071 discloses the transferring and receiving of data to certain locations], and Eckelman teaches the renaming of data [para 0027 discloses renaming form fields], Benjamin and Eckelman do not explicitly teach the first data integration process in which data in a first format are transferred and renamed in a second data format.
Dimassimo teaches the first data integration process in which data in a first format are transferred and renamed in a second data format [Abstract discloses content of different formats may be sourced from various data sources and ingested into a data integration server to normalize the content of different formats into a uniform representation; paras 0022, 0077 disclose fulfilling specific business needs].
It would have been obvious to one of ordinary skill in art, having the teachings of Benjamin, Eckelman, and Dimassimo before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Benjamin and Eckelman to include the functionality as taught by Dimassimo in order to obtain a data system in which data of one format is integrated into data of another format. 
One of ordinary skill in the art wanted to be motivated to obtain a data system in which data of one format is integrated into data of another format to facilitate the locating of information [Dimassimo, para 0003].

In reference to claim 2, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
Benjamin further teaches the information handling system of claim 1 further comprising:
The graphical user interface displaying a name of an individual included within the data set field value [Fig. 6, para 0161 discloses performing a search for a business element; para 0020 disclose a social security number]. 
Although Benjamin does not explicitly teach a name of a person, it would have been obvious to one of ordinary skill in the art to modify Benjamin in order to display a name, as Benjamin is able to identify people based on social security number, which would be linked to a person with a name.

In reference to claim 3, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
Benjamin further teaches the information handling system of claim 1 further comprising: the graphical user interface displaying a description of the naming of the data set field value during the first integration process [paras 0083-0085, 0091, 0112, 0125-0126, as examples]. 
Eckelman further teaches renaming [para 0027 discloses renaming form fields].

In reference to claim 4, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
Benjamin further teaches The information handling system of claim 1 further comprising: the graphical user interface displaying a description of a process performed on the data set field value within the code instructions of the first integration process [Fig. 6, para 0161 discloses performing a search for a business element; the data fields display the data linkages to the social security number, for example].

In reference to claim 6, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
Benjamin further teaches The information handling system of claim 1 further comprising: the processor receiving a user instruction to identify data set field values having data set field names meeting a second search term as not containing sensitive private individual data; the processor determining one of a plurality of dataset field names within the data lineage map meets the second search term; and the processor labeling the one of the plurality of dataset field names within the data lineage map as not containing sensitive private individual data [Fig. 6, paras 0161-0164 discloses a user interface in which a business element may be searched in order to view data lineages; presented are various fields, e.g. a plurality of search terms and fields, a user may use to search a data; certain data fields do not contain social security number, e.g. sensitive private individual data]. 

In reference to claim 7, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
Benjamin further teaches the information handling system of claim 1 further comprising:
the processor receiving a second user instruction to label data sets migrated during execution of a second data integration process having data set field names incorporating the search term as sensitive private individual data; the processor determining the second data integration process includes transmitting a migrating data set having the first data set field name; and automatically labeling the migrating data set having the first data set field name as sensitive private individual data [Fig. 6, para 0161 discloses a plurality of data fields; para 0112 discloses a lineage map and sources and database for data; Fig. 6, para 0161 discloses an interface to perform a business element search; paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, e.g. evaluate data linked to a certain social security number; the data linked to a social security number are automatically linked, e.g. labeled].

	In reference to claims 8-11, claims 8-11 are rejected for the same reasons as that of claims 1-4, respectively.
	In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claims 6-7, respectively.
In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 1-2.
In reference to claims 16-17, claims 16-17 are rejected for the same reasons as that of claims 3-4, respectively.
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 6-7, respectively.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin in view of Eckelman further in view of Dimassimo further in view of Bejar (US 2007/0038674 A1).
In reference to claim 5, Benjamin, Eckelman, and Dimassimo teach the invention of claim 1 above.
However, Benjamin, Eckelman, and Dimassimo do not explicitly teach The information handling system of claim 1 further comprising: the processor editing the code instructions for the data integration process to encrypt at least a portion of the data set field value; a network interface device transmitting the code instructions, and a run-time engine to a remote user location for execution of the code instructions by the runtime engine at a preset, later-scheduled time. 
Bejar teaches The information handling system of claim 1 further comprising: the processor editing the code instructions for the data integration process to encrypt at least a portion of the data set field value; a network interface device transmitting the code instructions, and a run-time engine to a remote user location for execution of the code instructions by the runtime engine at a preset, later-scheduled time [para 0037 discloses encrypting data fields, and ability to release the data in the encrypted fields at a later time].
It would have been obvious to one of ordinary skill in art, having the teachings of Benjamin, Eckelman, Dimassimo, and Bejar before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Benjamin, Eckelman, and Dimassimo to include the functionality as taught by Bejar in order to obtain a data system in which data may be encrypted and executing code at a later time. 
One of ordinary skill in the art wanted to be motivated to obtain a data system in which data may be encrypted and executing code at a later time to facilitate the control of data [Bejar, para 0007].

In reference to claims 12 and 18, claims 12 and 18 are rejected for the same reasons as that of claim 5.

Response to Arguments
Benjamin teaches the integration of data, i.e. data integration, where the first data integration process is modeled via a series of process-representing visual elements to form an end to end business integration process and deployed as an executable business integration and also the naming and transferring of data [Fig. 6, para 0161 discloses a plurality of data fields; these are visual in nature, i.e. visual elements; para 0112 discloses a lineage map and sources and database for data; Fig. 6, para 0161 discloses an interface to perform a business element search; paras 0112-0125 disclose a data lineage map which links various data elements; para 0120 gives an example in which a social security number may be selected evaluate a data flow, i.e. evaluate data linked to a certain social security number; para 0071 discloses the transferring and receiving of data to certain locations]. Examiner maintains that Benjamin discloses a form of data integration. For instance, paragraphs 0112-0125 disclose a data lineage map which links various data elements; this is an example of “data integration”. Benjamin is clearly able to integrate data, as such. Further, Examiner cites Eckelman to teach the “renaming” aspect of the invention. Eckelman teaches renaming [para 0027 discloses renaming form fields]. The combination of Benjamin and Eckleman would reasonably provide a data integration process that enables the ability to rename data fields.
Applicant has provided amendments to further specify the nature of the data integration. Applicant’s arguments with respect to these amendments have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Srinivasa et al. (US-20190163679-A1) discloses a data integration schema that integrates data from different sources and formats into a cohesive whole [para 0084].
Hughes (US-20190156241-A1) discloses a data integration module for bringing data from multiple different data sources together into a common format [para 0047].
KERBER et al. (US-20190130290-A1) discloses data integration involving converting different datasets stored in different formats into a triple format [para 0075].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173            
                                                                             
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173